Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00463-CV

                        IN THE INTEREST OF M.K B., a Child

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-23300
                         Honorable Aaron Haas, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED September 4, 2019.


                                             _________________________________
                                             Beth Watkins, Justice